$DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is with respect to papers filed 4/21/2022.
Claims 1-2, 4, 6-8, 10-18, 20-21, 24 are pending.
Claim 1 has been amended.
Claims 3, 5, 9-10, 19, 22-23, 25 have been canceled.
Applicant's election with traverse of group 1, claims 1 (in part) and 3 in the reply filed on 9/17/2020 is acknowledged.  The traversal is on the ground(s) the international search authority did not find lack of unity of invention in the international phase.  This argument has been thoroughly reviewed but is not considered persuasive as the Patent office is not bound by the findings of the international search report.  Further the response asserts the claims have been amended to require flow cytometry.   This is not found persuasive because the art of Giloh (NATO ASI (1993) volume H67, pages 65-101), Haron (Labome (2013) pages 1-8), Tissera (Protocol Exchange (https://www.nature.com/protocolexchange/protocols/1994) (2010) doi:10.1038/protex.2010.211. Originally published online 23 December 2010.  and Dolcet (Virchows Arch (2005) volume 446, pages 475-482) renders the independent claim obvious.  Thus the claims lacks a special technical feature over the prior art and unity of invention.
Claims 2, 4-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/17/2020.
The previous objection to the claims has been withdrawn in view of the amendment.
The written description has been withdrawn in view of the amendment.
Priority
The instant application was filed 09/12/2018 is a national stage entry of PCT/US2017/022802 having an international filing date: 03/16/2017 and claims priority from provisional application 62310595, filed 03/18/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 is being considered by the examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the labeled reagent in measuring step.  There is insufficient antecedent basis for this limitation in the claim as the claim as deleted the staining step in a way non-compliant with 37 CFR 1.121. Further the claim does not provide antecedent basis of labeled reagent.  Thus the metes and bounds are unclear. Amending the claim to provide antecedent basis for this limitation should overcome this rejection.
Claim 1 has been amended to reciteTriton-X-100 which is a trademark.  MPEP 2173.05 (u) states, “trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.” This issue can be overcome amending the claim to recite, “ethyoxylated octylphenol” which the specification appears to teach is the chemical name for Triton X-100 (page 11).
Claim 1 has been amended to recite, “wherein the analyte is located in unpurified rare cell populations comprised in the whole blood.”  The preamble of claim 1 recites, “comprising cells from whole blood.”  Thus the preamble appears to require cells from whole blood or isolated from whole blood.  However the wherein clause requires un purified rare cell populations.  Thus the wherein clause is unclear in view of the preamble.
Further claim 1 recites, “ rare cell populations.”  The recitation of “rare cell population” is a relative term.  The specification recites “rare” twice and neither recitation provides any standard by which to differentiate rare cell populations from populations that are not rare.  Further the methods of the specification with respect to whole blood are T cells which would not be considered rare.  Thus the metes and bounds of, “rare cell populations” is unclear.
Response to Arguments
These are new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giloh (NATO ASI (1993) volume H67, pages 65-101), Haron (Labome (2013) pages 1-8), Tissera (Protocol Exchange (https://www.nature.com/protocolexchange/protocols/1994) (2010) doi:10.1038/protex.2010.211. Originally published online 23 December 2010), Landay (Cytometry (1993) volume 14, pages 433-440) Miller (journal of Clinical Investigation (1987) volume 80, pages 535-544), Dolcet (Virchows Arch (2005) volume 446, pages 475-482), Yaroslavskiy (Blood, Vol 93, No 9 (May 1), 1999: pp 2907-2917).
The claims have been amended to limit the claim to cells from whole blood. The claims have been amended to recite, ““wherein the analyte is located in unpurified rare cell populations comprised in the whole blood” the metes and bounds are unclear as detailed above.  Thus the broadest reasonable interpretation is any whole blood cell sample.  
The prior art as exemplified below demonstrate the use of digitonin to permeabilize the cytoplasmic (plasma) membrane of cells including blood at low concentrations.  The exemplified prior art also discloses Triton-X100® permeabilize the cytoplasmic membrane and nuclear membrane.  Further the exemplified prior art demonstrates proteins were known to move from the nucleus to the cytoplasm as well as the use of quantitative flow cytometry.  Thus the claims are a combination of known reagents and steps used to examine intracellular location of proteins in blood cells.  
Giloh provides a review of analysis of intracellular antigens to flow cytometry and specifically methods of for cell permeabilization to antibodies.  On pages 71-74 Giloh describes detergents used for permeabilizing membranes in table 1 (pages 87-93) Giloh provides a list for numerous methods of fixing and permeabilizing cells for different antigens in cytoplasm, nucleus, or nucleus and cytoplasm.  Thus Giloh demonstrates that reagents for permeabilizing plasma membrane or plasma membrane and nuclear membrane were known.  Giloh teaches the use of TX-100 as a general membrane permeabilizer (page 72 (a) strong membrane solubilizers).  Giloh teaches digitonin a member of the saponin group and target the plasma membrane due to amount of cholesterol in the plasma (cytoplasmic) membrane).  Giloh teaches the use of 0.001 % to 0.01% digitonin for this purpose (page 71-72, (b) mild membrane solubizers).  Giloh teaches flow cytometry allows for quantitative analysis of thousands of cells overcoming the limitations of microscopy (page 65)
Haron provides a review of flow cytometry and cell sorting.  Haron teaches starting on page 4 permeabilization buffers and fixatives.  Haron teaches the use of detergents for cytoplasmic proteins or methanol or ethanol for nuclear proteins (page 4).Haron in figure 3 demonstrates the use of different permeabilization agents. Thus Haron demonstrates that reagents for permeabilizing plasma membrane or plasma membrane and nuclear membrane were known.  Haron teaches that saponins are gentle and the detergent of choice for solubilizing the cytoplasmic membrane (page 4).  
Tissera teaches, “Our protocol provides a guide to optimize the concentration of digitonin to permeabilize the plasma membrane, but not the NE, of mammalian culture cells.” (abstract).  Tissera teaches, “ Whereas Triton X-100 or similar detergents are used to permeabilize all cellular membranes, digitonin can permeabilize preferentially the plasma membrane of mammalian culture cells under conditions that leave the nuclear envelope (NE) intact (2). Digitonin treatment of fixed cells has been important to distinguish between antigens on the nuclear and cytoplasmic side of the NE.” (abstract) Tissera teaches, “The concentration of digitonin as well as the incubation time with the detergent has to be optimized. For some applications it may be suitable to treat with digitonin on ice.” (page 3). Tissera in the description of figure 1 indicates different samples or aliquots of cells were used. (page 4).  
Landay teaches a whole blood method for simultaneous detection of surface and cytoplasmic antigens by flow cytometry (title).  Landay teaches the use of 0.025% digitonin (reagents and monolconals (page 434, 1st column).  Landay further teaches a dose curve for intracellular detection of TIA-1 (table 1).  Landay teaches, ”immunofluorescence flow cytometry is not only very sensitive, but allows for quantitation of the percent positive cells, relative comparison of antigen density among specimens and calculations of epitope densities” (page 433, 2nd, column).  Landay teaches, “  Digitonin is a mild glycoside detergent that has been suggested to selectively interact with cholesterol-rich domains in plasma membranes of eukaryotic cells (10,26). Digitonin treated plasma membranes are rendered permeable to molecules of up to 200 kDa (10).”(page 437, 1st column, last paragraph)
Miller teaches permeabilization of blood cells using 0.03-0.1% Triton-x100(page 539, 2nd column, top). Miller teaches quantitative immunofluorescence flow cytometry.  (page 536, 2nd column, bottom).
Yaroslavskiy teaches the detection of p27 and p21 cytoplasmic and nuclear location in myeloid cells(abstract).  Yaroslavskiy teaches the use of 0.25% triton X 100 to permeabilize cells prior to staining  for flow cytometry(page 2908, 1st column, top).  
While Giloh, Haron, Tissera, Landay, Yaroslavskiy and Miller teach methods of fixing blood cells and permeabilizing the cytoplasmic using 0.001 % to 0.01% digitonin; permeabilizing  cytoplasmic and nuclear membranes using 0.25% Triton-x100 in flow cytometry were known, they do not specifically teach the use of a single binding reagent for an analyte in samples permeabilized by the two reagents and comparing the results.
However, Dolcet teaches that NF-Kb is primarily cytoplasmic due to interaction with inhibitors but translocates the nucleus upon activation. (page 475, 2nd column, top).  
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
Therefore it would have been prima facie obvious to one of one or ordinary skill in the art prior to the effective filing date of the invention to obtain a sample of whole blood cells treated with a compound , divide the sample into two aliquots, treat one aliquot to permeabilize the plasma membrane with digitonin at 0.001-0.125% and the other sample to permeabilize both the plasma and nuclear membrane with 0.25% or more Triton-x100, treat the two aliquots with a labeled  NF-KB antibody, stain  and perform flow cytometry to quantitate and  compare the results of the two aliquots to determine distribution of NF-kB.  The artisan would be motivated to determine if the compound caused NF-KB to be detected in the nucleus, thus suggesting activation.  The artisan would have a reasonable expectation of success as the artisan is merely assaying a known protein by known methods and comparing the results.
Response to Arguments
The response traverses the rejection asserting the specification teaches the use of the claimed method to detect T-Regs, implying an unexpected result.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of the specification are of different scope as the specification teaches fixing of cells.  
The response further asserts there is no reasonable expectation of success.  2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).    This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. Merck, 874 F.2d at 809; In re O'Farrell, 853 F.2d 894, 903 (Fed.Cir. 1988).  The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success detecting nuclear and extranuclear target analytes and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).

Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634